                                                                                         Case 2:15-md-02641-DGC Document 14866 Filed 01/25/19 Page 1 of 5



                                                                                    1    James R. Condo (#005867)
                                                                                         Kristine L. Gallardo (#033975)
                                                                                    2    SNELL & WILMER L.L.P.
                                                                                         One Arizona Center
                                                                                    3    400 E. Van Buren, Suite 1900
                                                                                         Phoenix, Arizona 85004-2202
                                                                                    4    Telephone: 602.382.6000
                                                                                         Facsimile: 602.382.6070
                                                                                    5    jcondo@swlaw.com
                                                                                         kgallardo@swlaw.com
                                                                                    6
                                                                                         Richard B. North, Jr. (admitted pro hac vice)
                                                                                    7    Georgia Bar No. 545599
                                                                                         Matthew B. Lerner (admitted pro hac vice)
                                                                                    8    Georgia Bar No. 446986
                                                                                         NELSON MULLINS RILEY & SCARBOROUGH LLP
                                                                                    9    201 17th Street, NW / Suite 1700
                                                                                         Atlanta, GA 30363
                                                                                    10   Telephone: (404) 322-6000
Nelson Mullins Riley & Scarborough




                                                                                         richard.north@nelsonmullins.com
                                                                                    11   matthew.lerner@nelsonmullins.com
                                                                                         Attorneys for Defendants C. R. Bard, Inc. and
                                                                                    12   Bard Peripheral Vascular, Inc.
                               201 17 t h Stree t NW, Suite 1700




                                                                                    13
                                                                                                            IN THE UNITED STATES DISTRICT COURT
                                     Atlanta, GA 30363
                                                                   (404) 322-6000




                                                                                    14
                                               L.L.P.




                                                                                                                 FOR THE DISTRICT OF ARIZONA
                                                                                    15
                                                                                                                                      Case No. 2:15-MD-02641-DGC
                                                                                    16
                                                                                    17   IN RE: Bard IVC Filters Products Liability DEFENDANTS’ REPLY IN SUPPORT
                                                                                         Litigation                                 OF THEIR MOTION TO EXCLUDE
                                                                                    18                                              DR. MUEHRCKE’S UNTIMELY
                                                                                                                                    GENERIC RECOVERY FILTER
                                                                                    19                                              OPINIONS
                                                                                    20                                                (Assigned to the Honorable David G.
                                                                                                                                      Campbell)
                                                                                    21
                                                                                                                                      (Tinlin Bellwether Case)
                                                                                    22
                                                                                                                                      (Oral Argument Requested)
                                                                                    23
                                                                                    24         In their response, the plaintiffs make two arguments: (1) the new section to Dr.
                                                                                    25   Muehrcke’s Rule 26 Report, which is entitled “Bard Recovery Filter Specific Opinions” is
                                                                                    26   really the application of Recovery Filter “facts and data to Ms. Tinlin’s case, the first
                                                                                    27   bellwether to involve a Recovery Filter” (Pls. Opp. Br. (Doc. 14652) at 2); and (2) Bard
                                                                                    28
                                                                        Case 2:15-md-02641-DGC Document 14866 Filed 01/25/19 Page 2 of 5



                                                                   1    has not identified any prejudice that deposing Dr. Muehrcke did not cure. (Id. at 3.)
                                                                   2    Neither argument is persuasive.
                                                                   3           Plaintiffs’ first argument fails upon a review of the new, five-page “Bard Recovery
                                                                   4    Filter Specific Opinions” section in Dr. Muehrcke’s Rule 26 Report, which shows that it is
                                                                   5    clearly not Tinlin specific. In fact, nearly every word of the five-page section is cut and
                                                                   6    pasted from the report of Drs. Kinney, Roberts, and Kalva—a report prepared long before
                                                                   7    Tinlin was selected as a bellwether case.1 The section talks about the Asch study, Dr.
                                                                   8    Asch’s deposition testimony, a 2004 meeting at the SIR that was moderated by Dr.
                                                                   9    Kinney, reports of migration deaths, Health Hazard Evaluations, New Product
                                                                   10   Development Review Meetings, Natalie Wong’s “statistical analysis,” Remedial Action
Nelson Mullins Riley & Scarborough




                                                                   11   Plans, design aspects of the Recovery Filter, and general marketing issues—all generic
                                                                   12   Recovery Filter opinions. These documents have long been available to Dr. Muehrcke
                               201 17 t h Stree t NW, Suite 1700




                                                                   13   and opinions about these documents could have been presented by the Court’s March 3,
                                     Atlanta, GA 30363
                                         (404) 322-6000




                                                                   14   2017, deadline (as they were in the Report of Drs. Kinney, Roberts, and Kalva). Thus, the
                                               L.L.P.




                                                                   15   plaintiffs have not shown substantial justification for the untimely disclosure.
                                                                   16          Plaintiffs’ second argument fails because Bard did, in fact, identify prejudice as a
                                                                   17   result of Dr. Muehrcke’s untimely and new opinions: Bard could not offer its own case-
                                                                   18   specific experts’ rebuttal opinions about the Recovery Filter without violating the same
                                                                   19   Case Management Orders that the plaintiffs violated. (Mot. (Doc. 14015) at 4.) Cross
                                                                   20   examining Dr. Muehrcke does not and cannot cure this prejudice. As such, the late
                                                                   21   disclosure is not harmless, and the plaintiffs, who have the burden of proving
                                                                   22   harmlessness, have failed to demonstrate otherwise. Yeti by Molly, Ltd. v. Deckers
                                                                   23
                                                                        1
                                                                          Bard has attached a chart as Exhibit A that contains the language from Dr. Muehrcke’s
                                                                   24   “Bard Recovery Filter Specific Opinions” as compared to sections of the Report of Drs.
                                                                        Kinney, Roberts, and Kalva. Bard has also attached the entirety of Drs. Kinney, Roberts,
                                                                   25   and Kalva’s Report as Exhibit B. Dr. Muehrcke gives no indication or attribution to the
                                                                        fact that the new, five-page section of his report is nearly a verbatim copy of the Report of
                                                                   26   Drs. Kinney, Roberts, and Kalva, and Dr. Muehrcke testified at his deposition that “I
                                                                        wrote everything in this report.” (Muehrcke Dep. Tr., 55:3-10, Jan. 11, 2019, attached as
                                                                   27   Exhibit C.) Bard is evaluating whether a separate Daubert motion about this issue is
                                                                        warranted.
                                                                   28
                                                                                                                    -2-
                                                                        Case 2:15-md-02641-DGC Document 14866 Filed 01/25/19 Page 3 of 5



                                                                   1    Outdoor Corp., 258 F.3d 1101, 1107 (9th Cir. 2001) (“Implicit in Rule 37(c)(1) is that the
                                                                   2    burden is on the party facing sanctions to prove harmlessness.”).
                                                                   3          Indeed, the four factors that the Ninth Circuit has identified in the harmlessness
                                                                   4    analysis weigh in Bard’s favor: (1) Bard was prejudiced and surprised because Dr.
                                                                   5    Muehrcke has not offered generic filter opinions in the other bellwether cases, and none of
                                                                   6    his other reports contain a section similar to his new “Recovery Filter Specific Opinions”
                                                                   7    section of the Tinlin Report; (2) Bard cannot cure the prejudice without violating the
                                                                   8    Court’s Case Management Orders; (3) the schedule does not allow for additional rebuttal
                                                                   9    reports ahead of trial; and (4) although Bard cannot place itself into the minds of the
                                                                   10
Nelson Mullins Riley & Scarborough




                                                                        plaintiffs to make a bad faith or willfulness determination, objectively gamesmanship
                                                                   11   appears to be at play with disclosure of generic opinions coming more than 1.5 years late
                                                                   12   and with nearly the entire new section being cut and pasted from another Rule 26 Report.
                               201 17 t h Stree t NW, Suite 1700




                                                                   13   Lanard Toys Ltd. v. Novelty Inc., 375 Fed. Appx. 705, 713 (9th Cir. 2010).
                                     Atlanta, GA 30363
                                         (404) 322-6000




                                                                   14         Moreover, the cases that the plaintiffs cite to show harmlessness are all
                                               L.L.P.




                                                                   15   distinguishable from Tinlin because all of the cases rested the harmlessness determination
                                                                   16   on either the moving parties’ ability to provide rebuttal reports to the untimely disclosed
                                                                   17   opinions or a very minor timeliness issue (i.e., ten days late). 2 But offering rebuttal
                                                                   18   reports about generic issues was not an option for Bard under a plain reading of the
                                                                   19   Court’s Case Management Orders, and the plaintiffs’ delay of more than 1.5 years is not a
                                                                   20   minor delay. Deposing Dr. Muehrcke simply is not a cure to Bard’s prejudice.
                                                                   21
                                                                   22
                                                                        2
                                                                          FastVDO LLC v. AT&T Mobility LLC, No. 3:16-CV-00385-H-WVG, 2016 WL 9049523
                                                                   23   (S.D. Cal. Dec. 28, 2016) (dealing with only a 10-day delay in the disclosure, as opposed
                                                                        to more than 1.5 years late, and finding no prejudice where Samsung was able to serve
                                                                   24   rebuttal reports, an option not available to Bard); Marcias v. Perez, No. 10CV973-MMA
                                                                        BGS, 2011 WL 2669475, at *5 (S.D. Cal. July 7, 2011) (dealing only with a 10-day delay
                                                                   25   and no other claim of prejudice); In re Cathode Ray Tube (CRT) Antitrust Litig., No. 14-
                                                                        CV-2058-SC, 2015 WL 4451579 (N.D. Cal. July 20, 2015) (found that prejudice was
                                                                   26   cured by allowing a deposition of the expert and additional sur-rebuttal reports, an option
                                                                        not available to Bard); Holen v. Jozic, No. C17-1147JLR, 2018 SL 5761775 (W.D. Wash.
                                                                   27   Nov. 2, 2018) (finding no prejudice where the party seeking exclusion had sufficient time
                                                                        to produce rebuttal reports, an option not available to Bard).
                                                                   28
                                                                                                                   -3-
                                                                        Case 2:15-md-02641-DGC Document 14866 Filed 01/25/19 Page 4 of 5



                                                                   1           Finally, the plaintiffs claim that Bard’s Motion “ring[s] hollow” in light Dr.
                                                                   2    Morris’ report that discusses the Recovery Filter Instructions for Use, but this is an apples
                                                                   3    to oranges argument that is nonetheless irrelevant to Bard’s Motion. The opinions that Dr.
                                                                   4    Morris includes about the Recovery Filter Instructions for Use are tied directly and
                                                                   5    extensively to either Ms. Tinlin’s medical course or Dr. Hurst’s opinions contained in his
                                                                   6    Tinlin report about the Recovery Filter Instructions for Use. By contrast, the opinions that
                                                                   7    Dr. Muehrcke cut and pasted from a Rule 26 Report drafted by other experts that pre-
                                                                   8    dated any discovery in Tinlin necessarily are not specific to the Tinlin case and are
                                                                   9    unrelated to Ms. Tinlin’s medical course. Thus, Dr. Morris’ case-specific Recovery Filter
                                                                   10   opinions are dissimilar to Dr. Muehrcke’s generic Recovery Filter opinions.
Nelson Mullins Riley & Scarborough




                                                                   11                                        CONCLUSION
                                                                   12          In sum, the plaintiffs have shown no substantial justification for the extraordinarily
                               201 17 t h Stree t NW, Suite 1700




                                                                   13   late disclosure of Dr. Muehrcke’s generic Recovery Filter opinions, and they have not
                                     Atlanta, GA 30363
                                         (404) 322-6000




                                                                   14   shown that this delay is harmless. To the contrary, the disclosure prejudices Bard, and the
                                               L.L.P.




                                                                   15   Court should strike the entirely of Dr. Muehrcke’s “Bard Recovery Filter Specific
                                                                   16   Opinions” section of his Tinlin Rule 26 Report.
                                                                   17          This 25th day of January 2019.
                                                                   18                                             s/Richard B. North, Jr.
                                                                                                                  Richard B. North, Jr.
                                                                   19                                             Georgia Bar No. 545599
                                                                                                                  Matthew B. Lerner
                                                                   20                                             Georgia Bar No. 446986
                                                                                                                  NELSON MULLINS RILEY & SCARBOROUGH,
                                                                   21                                             LLP
                                                                                                                  Atlantic Station
                                                                   22                                             201 17th Street, NW / Suite 1700
                                                                                                                  Atlanta, GA 30363
                                                                   23                                             PH: (404) 322-6000
                                                                                                                  FX: (404) 322-6050
                                                                   24                                             Richard.North@nelsonmullins.com
                                                                   25                                             James R. Condo
                                                                                                                  Kristine L. Gallardo
                                                                   26                                             SNELL & WILMER L.L.P.
                                                                                                                  One Arizona Center
                                                                   27                                             400 E. Van Buren
                                                                                                                  Phoenix, AZ 85004-2204
                                                                   28
                                                                                                                    -4-
                                                                        Case 2:15-md-02641-DGC Document 14866 Filed 01/25/19 Page 5 of 5



                                                                   1                                      PH: (602) 382-6000
                                                                                                          JCondo@swlaw.com
                                                                   2                                      KGallardo@swlaw.com
                                                                   3                                      Attorney for Defendants C. R. Bard, Inc. and
                                                                                                          Bard Peripheral Vascular, Inc.
                                                                   4
                                                                   5
                                                                   6
                                                                   7
                                                                   8
                                                                   9
                                                                   10
Nelson Mullins Riley & Scarborough




                                                                   11
                                                                   12
                               201 17 t h Stree t NW, Suite 1700




                                                                   13
                                     Atlanta, GA 30363
                                         (404) 322-6000




                                                                   14
                                               L.L.P.




                                                                   15
                                                                   16
                                                                   17
                                                                   18
                                                                   19
                                                                   20
                                                                   21
                                                                   22
                                                                   23
                                                                   24
                                                                   25
                                                                   26
                                                                   27
                                                                   28
                                                                                                           -5-
